DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 5, 7, 9, 10, 12-14, 17-21 have been amended.
	Claims 1-22 are currently pending.

Election/Restriction
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-20, drawn to a method for in utero therapy.
Group II, claims 21 and 22, drawn to a composition comprising particles encapsulating a therapeutic agent.


Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a particles encapsulating a therapeutic agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Skarsgard (Clinical and Investigative Medicine, 2008, 34, Abstract).  Specifically, Skarsgard teaches nanoparticles encapsulating a GFP-encoding plasmid, wherein the nanoparticles are suitable for intraamniotic sac delivery; while Skarsgard does not specifically teach nanoparticles encapsulating a therapeutic or prophylactic agent, Skarsgard teaches that the nanoparticles are suitable for fetal gene therapy (see Abstract).  One of skill in the art would have found obvious to modify Skarsgard by specifically encapsulating a plasmid encoding a therapeutic or prophylactic agent to achieve the predictable result of obtaining a composition suitable for fetal gene therapy.
Accordingly, Groups I and II are not so linked by the same or corresponding technical feature as to form a single general inventive concept.

Species Election
3.	Should the invention of Group I be elected for prosecution, species election is required as follows:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

A.	Nanoparticles comprising PLGA, PLGA/PBAE blend, and PACE (claim 5) and microparticles (claim 14);
If the species of nanoparticle is elected for prosecution, further election is
required:
between PLGA, PLGA/PBAE blend, and PACE; and 
between the different diseases recited in claims 12 and 13. 
If the species of microparticle is elected for prosecution, further election is required:
between the different diseases recited in claim 17. 

B.	Distinct polymer species (claim 3);
NOTE: should the species of nanoparticles be elected for prosecution, the elected species of polymer must correspond to the species elected above from PLGA, PLGA/PBAE blend, and PACE. 

Applicant is required, in reply to this action, to elect nanoparticles or microparticles and a single species of polymer and a single species of disease as indicated above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The species listed above are not regarded as being of similar nature because all of the alternatives have distinct biochemical structures.

4.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ILEANA POPA/Primary Examiner, Art Unit 1633